Appeals (transferred to this Court by order of the Appellate Division, Fourth Department) (1) from an order of the Court of Claims (Sise, PJ.), entered September 7, 2007, which denied claimant’s motion for permission to file a claim, (2) from an order of said court, entered September 10, 2007, which denied claimant’s motion for permission to file a claim, and (3) from an order of said court, entered September 11, 2007, which denied claimant’s motion for a default judgment.
Orders affirmed, upon the opinions of Presiding Judge Richard E. Sise.
Peters, J.P, Rose, Lahtinen, Kavanagh and Stein, JJ., concur. Ordered that the orders are affirmed, without costs.